DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9-15,17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Hicks and Pinto teach that it was known in the art to provide an identical viewing environment for viewers based on viewer engagement context and provide feedback from other virtual audience members, however the prior art fails to teach of suggest “collect the reaction information of the viewer who views the program, generate reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program, a transmitter that transmits the reaction time-series data for each viewer to the network, and a receiver that receives the identical viewing environment data from the network; and a host server coupled to the network, the host server includes a receiver that receives the reaction time-series data generated by the plurality of the information processing devices, circuitry configured to estimate by analogy the viewer group having the identical attitude on a basis of the reaction time-series data for each of a plurality of the viewers obtained from the plurality of information processing devices, and generate identical viewing environment data based on the temporal change of reaction of the viewer group having the identical attitude; and a transmitter that transmits the viewing environment data to the plurality of information processing devices, wherein at least one of the information processing devices includes stereophonic sound technology using multi-channel speech separation, the stereophonic sound technology provides a first viewing environment to a first viewer based on the received identical viewing environment data and provides a second viewing environment that is different from the first viewing environment to a second viewer having an attitude towards the program that is different from the attitude of the first viewer towards the program”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Salo et al. (US Pub. 2019/0379938) discloses a computer-implemented system for determining attentiveness of user.
	Goldman et al. (US Pub. 2011/0225515) discloses sharing emotional reactions to social media. 
	Cronin et al. (US Pub. 2016/0014435) discloses camera feed distribution from even venue virtual seat cameras. 
	Paz et al. (US Pub. 2022/0038774) discloses a system for recording viewer reactions to video content. 
	Marci et al. (US Pub. 2013/0046577) discloses a method for determining audience response to a sensory stimulus. 
	Lohman (US Pub. 2005/0289627) discloses a virtual community television system.
	Krasadakis (US Pub. 2016/0353252) discloses technique to facilitate a live audience experience on a computing device. 
	Lueth et al. (US Pub. 2020/0351321) discloses a system for providing a real-time digital virtual audience. 
	Dang et al. (US Pub. 2017/0099519) discloses consumption of content with reactions of an individual. 
	Blong et al. (US Pub. 2016/0366203) discloses capturing a user reaction to media content based on a trigger signal.
	Hirst (US Pat. 10,496,358) discloses directional audio for virtual environments. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 17, 2022